O’Gorman, J.
The plaintiff, as assignee of one Govonor, sues for the breach- by defendants of a written contract of employment made with said assignor. The assignment to the plaintiff is in writing and duly executed and acknowledged. Upon the trial, Govonor was called as a witness, and on cross-examination stated that he was a nonresident; that he did not know the plaintiff- personally, and that he expected to get the entire recovery, if plaintiff succeeded. Thereupon, upon motion of the defendant, the plaintiff was nonsuited upon the ground that the evidence did not prove that he was the owner of the claim. This ruling was erroneous. The plaintiff had a valid transfer as against his assignor, and held the legal title to the claim. The fact that the witness did not know his assignor was of no significance. As well might a deed be held to be invalid because the grantor had no previous acquaintance with the grantee. While the transaction as between the parties appears to have been merely colorable, yet that could constitute no defense on the ground that the assignee was not the real party in interest. Where an assignment is valid upon its face, a debtor will not be permitted to raise a question as to the consideration or the equities between the assignor and the assignee. Sheridan v. Mayor, 68 N. Y. 30; Van Dyke v. Gardner, 22 Misc. Rep. 113. The statements made by plaintiff’s assignor on his cross-examination were significant only so far as they affected his credibility.
Judgment reversed and new trial ordered, with costs to the appellant to abide the event.
Scott and Blanchard, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event. '